DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As per the instant Application having Application number 15/615,051 the examiner acknowledges the applicant's submission of the amendment dated 01/28/2021. At this point claim 8 has been amended. Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 01/28/2021, with respect to the 35 USC 112 (b) rejection of claims 8-13 have been fully considered and are persuasive.
Applicant’s argument regarding claims 8-13:
Applicant has accordingly recommended independent claim 8 to recite in part, "...a second subsection of the model having a second set of nodes 
The 35 USC 112 (b) rejection of claims 8-13 has been withdrawn. 




Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:

As per claim 1, 
Though Privacy-Preserving Deep Learning by Shokri et al, part of the prior art of record, teaches different sources of parameters for a neural networks through the use of participants choosing data sets in section 5.1 right column first paragraph and the updating of models through combination in section 5.1 by continually updating a model.
And though One weird trick for parallelizing convolutional neural networks by Krizhevsky, part of the prior art of record, teaches different processes training and updating sections of a model in figure 1 by using different workers for training convolution layers.
And though Dirac et al., (US 2015/0379430 A1), part of the prior art made of record, teaches the dividing up and combining of training a model by partitioning levels for training through different jobs in paragraph [0360].
The primary reason for marking of allowable subject matter of independent claim 1, in the instant application is the combination with the inclusion in these claims of the limitations of a method comprising:
“first subsection includes a first set of nodes of a first layer; receiving, by the computing system, second parameters from a second partner computing system, wherein the second parameters correspond to a trained second subsection of the model and, and wherein the second partner computing system does not train any other subsection of the model, and wherein the second subsection includes a second set of nodes of a second layer; generating an updated complete version of the model based at least in part on connecting the first set of nodes of the first subsection of the model and to the second set of nodes of the second subsection of the model; and at least partially in response to the connecting of the first set of nodes to the second set of nodes, … wherein the first partner computing system receives information associated with the second set of nodes, and wherein the second partner computing system receives information associated with the first set of nodes.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach training of subsections of a model, it does not teach that the second partner computing system does not train any other subsection of the model, and wherein the second subsection includes a second set of nodes of a second layer and generating an updated complete version of the model based at least in part on connecting the first set of nodes of the first subsection of the model and to the second set of nodes of the second subsection of the model; and at least partially in response to the connecting of the first set of nodes to the second set of nodes.
Dependent claim(s) 2-7 are marked as allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claim 1 upon which claims 2-7 depend.

As per claim 8, 
Though Privacy-Preserving Deep Learning by Shokri et al, part of the prior art of record, teaches different sources of parameters for a neural networks through the use of participants choosing data sets in section 5.1 right column first paragraph and the updating of models through combination in section 5.1 by continually updating a model.
And though One weird trick for parallelizing convolutional neural networks by Krizhevsky, part of the prior art of record, teaches different processes training and updating sections of a model in figure 1 by using different workers for training convolution layers.
And though Dirac et al., (US 2015/0379430 A1), part of the prior art made of record, teaches the dividing up and combining of training a model by partitioning levels for training through different jobs in paragraph [0360].
The primary reason for marking of allowable subject matter of independent claim 8, in the instant application is the combination with the inclusion in these claims of the limitations of a system comprising:
“the training is completed by different ones of the plurality of partner computing systems for only the respective subsection and no other subsection of the model, wherein the system does not receive input data used to perform the training on the respective subsections of the model, a first subsection of the model having a first set of nodes is received from a first partner computing system, a second subsection of the model having a second set of nodes of a second layer is received from a second partner computing system; process the parameters from the plurality of partner computing systems to generate an updated complete version of the model based on connecting the first set of nodes to the second set of nodes;”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach training of subsections of a model, it does not teach that the training is completed by different ones of the plurality of partner computing systems for only the respective subsection and no other subsection of the model, wherein the system does not receive input data used to perform the training on the respective subsections of the model, a first subsection of the model having a first set of nodes is received from a first partner computing system, a second subsection of the model having a second set of nodes of a second layer is received from a second partner computing system.
Dependent claim(s) 9-13 are marked as allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claim 8 upon which claims 8-13 depend.

As per claim 14, 
Though Privacy-Preserving Deep Learning by Shokri et al, part of the prior art of record, teaches different sources of parameters for a neural networks through the use of participants choosing data sets in section 5.1 right column first paragraph and the updating of models through combination in section 5.1 by continually updating a model.
And though One weird trick for parallelizing convolutional neural networks by Krizhevsky, part of the prior art of record, teaches different processes training and updating sections of a model in figure 1 by using different workers for training convolution layers.
And though Dirac et al., (US 2015/0379430 A1), part of the prior art made of record, teaches the dividing up and combining of training a model by partitioning levels for training through different jobs in paragraph [0360].
The primary reason for marking of allowable subject matter of independent claim 14, in the instant application is the combination with the inclusion in these claims of the limitations of a system comprising:
“the first subsection includes a first set of nodes of a first layer; train, by a second partner computing system, only a second subsection of the model using second input data, the second subsection includes a second set of nodes of a second layer; send trained model parameters from the first partner computing system and the second partner computing system to the central computing system and connect the first set of nodes of the first subsection to the second set of nodes to the second subsection based on the training; generate a complete version of the model with the connected first set of nodes and second set of nodes from the central computing system based at least in part on the sending.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach training of subsections of a model, it does not teach training by a second partner computing system, only a second subsection of the model using second input data, the second subsection includes a second set of nodes of a second layer; send trained model parameters from the first partner computing system and the second partner computing system to the central computing system and connect the first set of nodes of the first subsection to the second set of nodes to the second subsection based on the training while also generating a complete version of the model with the connected first set of nodes and second set of nodes from the central computing system based at least in part on the sending.
Dependent claim(s) 15-20 are marked as allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claim 14 upon which claims 15-20 depend.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE D WOOLWINE whose telephone number is (571)272-4138.  The examiner can normally be reached on M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571) 270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHANE D. WOOLWINE
Primary Examiner
Art Unit 2124



/SHANE D WOOLWINE/Primary Examiner, Art Unit 2124